 Case 3:19-cv-00936-JPG Document 96 Filed 01/28/21 Page 1 of 6 Page ID #894




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MOLLY C. TAYLOR,

                Plaintiff,

        v.                                                      Case No. 19-cv-936-JPG

 JACOB Q. TOONE, HAWX SERVICES, LLC,
 and SHAD HOLDINGS, LLC,

                Defendants.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on defendant Shad Holdings, LLC’s (“Shad”) motion

for summary judgment (Doc. 62). Plaintiff Molly C. Taylor has responded to the motion (Docs.

66-91), and Shad has replied to that response (Doc. 94). This case stems from an automobile

accident between Taylor and defendant Jacob Q. Toone, who is alleged to have been working as

an agent of defendants Hawx Services, LLC (“Hawx”) and Shad at the time of the accident.

Shad asserts that Taylor cannot show Toone was acting as its agent at the time of the accident.

I.     Summary Judgment Standard

       Summary judgment must be granted “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Spath v. Hayes Wheels

Int’l-Ind., Inc., 211 F.3d 392, 396 (7th Cir. 2000). The court must construe the evidence in the

light most favorable to the nonmoving party and draw all reasonable inferences in favor of that

party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986); Chelios v. Heavener, 520

F.3d 678, 685 (7th Cir. 2008); Spath, 211 F.3d at 396. Nevertheless, the “favor toward the

nonmoving party does not extend to drawing inferences that are supported by only speculation or
 Case 3:19-cv-00936-JPG Document 96 Filed 01/28/21 Page 2 of 6 Page ID #895




conjecture.” Monroe v. Ind. Dep’t of Transp., 871 F.3d 495, 503 (7th Cir. 2017) (internal

quotations and citations omitted).

II.    Facts

       All parties appear to agree as to the essential facts of this case, although they disagree

about their legal implications. It is clear that Taylor and Toone were in an automobile accident

on July 13, 2019, that severely injured Taylor and totaled her car. Toone was working as a

salesperson for Hawx, a pest control service, at the time of the accident. Although Toone’s work

agreement with Hawx stated he was not an agent or employee of Hawx, Hawx controlled many

of the details of Toone’s performance of his work.

       The role of Shad is less clear. Prior to the accident Hawx had obtained an automobile

liability insurance policy listing Shad as the named insured, although at the time, Shad had not

yet officially organized as a Utah limited liability company (“LLC”). When Hawx filed personal

injury claims under the insurance policy based its own agents’ conduct—up until Toone’s

accident—the insurer paid them without questioning the discrepancy between the name of the

claimant and the named insured. As for Toone himself, he never knowingly communicated with

Shad and did not even know what Shad was.

       On November 11, 2019, almost four months after Toone’s accident with Taylor, the Utah

Department of Commerce’s Division of Corporations and Commercial Code filed and approved

Shad’s certificate of organization. Hawx was the sole member of the new LLC.

       Taylor first filed this negligence lawsuit against Toone and Hawx in August 2019. In that

pleading, she sought to hold Hawx vicariously liable under a respondeat superior theory as the

principal of Toone, who was alleged to have caused the accident during the course of his agency.

Taylor amended her complaint to add Shad in April 2020, also seeking to hold Shad vicariously



                                                 2
    Case 3:19-cv-00936-JPG Document 96 Filed 01/28/21 Page 3 of 6 Page ID #896




liable as Toone’s principal.

        Shad asks the Court for summary judgment on Count III, the claim against it, on the

grounds that no reasonable jury could find that Toone was an agent of Shad, which did not even

exist until four months after the accident. Taylor points to Hawx’s use of the name “Shad” prior

to its existence as evidence that Shad actually controlled Toone and Hawx and was therefore

Toone’s principal. Alternatively, she asserts that Hawx and Shad are, in fact, the same entity that

should be liable for Toone’s negligence.

III.    Analysis

        The first question the Court must answer is whether Toone was an agent of Shad. It is

undisputed that a third party can hold a principal or employer vicariously liable under the

doctrine of respondeat superior for the wrongful acts of its agents or employees. Lawlor v. N.

Am. Corp. of Ill., 983 N.E.2d 414, 427 (Ill. 2012); Moy v. Cty. of Cook, 640 N.E.2d 926, 927-28

(Ill. 1994).1 Whether respondeat superior can apply depends on the existence of an agency

relationship—that usually means whether the alleged principal had the right to control the

worker’s work—and whether the agent’s conduct was within the scope of the agency.

Bogenberger v. Pi Kappa Alpha Corp., 104 N.E.3d 1110, 1119 (Ill. 2018).

        “An agency is a consensual fiduciary relationship between two legal entities whereby the

principal has the right to control the conduct of the agent, and the agent has the power to [a]ffect

the legal relations of the principal.” Advantage Mktg. Grp., Inc. v. Keane, 143 N.E.3d 139, 148

(Ill. App. Ct.), app. denied, 132 N.E.3d 326 (Ill. 2019) (emphasis added; internal quotations

omitted); see Restatement (Third) of Agency § 1.01 (an agency is “the fiduciary relationship that




1
 The parties assume Illinois law applies to the agency issues in this case, so the Court proceeds
under that assumption.
                                                 3
 Case 3:19-cv-00936-JPG Document 96 Filed 01/28/21 Page 4 of 6 Page ID #897




arises when one person (a ‘principal’) manifests assent to another person (an ‘agent’) that the

agent shall act on the principal’s behalf and be subject to the principal’s control, and the agent

manifests assent or otherwise consents so to act”).

        There could not have been an agency relationship between Shad and Toone at the time of

the accident because Shad was not an LLC or any other kind of legal entity at that time; it was

simply a name that Hawx used—rightly or wrongly—to conduct some of its business activities.

LLCs are creatures of state law, specifically in Utah, of the Utah Revised Uniform Limited

Liability Company Act, Utah Code Ann. § 48-3a-101 et seq. Under Utah law, an LLC is formed

by delivering a certificate of organization to the Utah Department of Commerce’s Division of

Corporations and Commercial Code. Utah Code Ann. § 48-3a-201(1). The certificate of

organization is effective and the LLC comes into existence, at the earliest, when the Division

files the certificate. Utah Code Ann. §§ 48-3a-201(4), 48-3a-206. Here, that occurred on

November 19, 2019. Before that date, Shad was not a separate legal entity from Hawx and could

not therefore have been an agent or principal to anyone.

        One might argue that Shad was a de facto LLC that could be liable for its conduct before

its actual formation. Indeed, the de facto corporation has been recognized under Utah law where

incorporators made a bona fide attempt to incorporate a corporation, but the efforts inadvertently

did not completely comply with the legal requirements. See Shelter Mortg. Corp. v. Castle

Mortg. Co., L.C., 117 F. App’x 6, 13 n. 7 (10th Cir. 2004). At least one state has extended the

principle to LLCs as well. See Wells Fargo Advisors, LLC v. Bongiorno Family, LLC, No.

FSTCV126013831S, 2018 WL 1385252, at *4 (Conn. Super. Ct. Feb. 16, 2018). However, even

if de facto LLCs were recognized in Utah, there is no evidence Shad’s organizers made a good

faith effort to organize it before the accident, yet inadvertently fell short of the state



                                                   4
 Case 3:19-cv-00936-JPG Document 96 Filed 01/28/21 Page 5 of 6 Page ID #898




requirements. It simply could not reasonably be viewed as a de facto LLC.

       On the contrary, the evidence shows that before November 19, 2019, Hawx was

essentially doing some of its business—such as purchasing insurance—under the name of Shad.

At most, this would qualify as “doing business as Shad.” But a “d/b/a” identity is not a separate

entity from the real party in interest that uses the fictitious name. A Nebraska district court

nicely described the significance—or insignificance, as the case may be—of a “d/b/a”

designation:

       The designation “d/b/a” means “doing business as” but is merely descriptive of
       the person or corporation who does business under some other name. Doing
       business under another name does not create an entity distinct from the person
       operating the business. The individual who does business as a sole proprietor
       under one or several names remains one person, personally liable for all his
       obligations. So also with a corporation which uses more than one name.

Duval v. Midwest Auto City, Inc., 425 F. Supp. 1381, 1387 (D. Neb. 1977), aff’d, 578 F.2d 721

(8th Cir. 1978); accord Pekin Ins. Co. v. Estate of Goben, 707 N.E.2d 1259, 1264 (Ill. App. Ct.

1999). So also with an LLC which uses more than one name. So although Hawx was doing

business using the name Shad, Hawx was the actor and the only legal entity that could have been

Toone’s principal or that could be vicariously liable for Toone’s wrongful conduct.

       For the foregoing reasons, no reasonable jury could find that Shad was Toone’s principal

or employer at the time of the accident. That does not mean, however, that Shad is totally out of

the woods yet. Although it is entitled to summary judgment on the vicarious liability claim pled

in Taylor’s second amended complaint, her summary judgment briefing suggests another theory

under which Shad could be liable in this case—as an alter ego of Hawx once it was formed in

November 2019. If Shad were a mere instrumentality of Hawx and was used for the wrongful

purpose of placing Hawx’s assets out of reach of Taylor for any liability Hawx may have, Taylor

may be able to pierce the corporate veil—or more appropriately, pierce the LLC veil—to seek to

                                                  5
 Case 3:19-cv-00936-JPG Document 96 Filed 01/28/21 Page 6 of 6 Page ID #899




collect from Shad a judgment against Hawx. But she has not pled this in her Second Amended

Complaint. If she comes to believe such a theory of liability might have merit, she may seek

leave to amend her pleading again.

IV.     Conclusion

        For these reasons, the Court GRANTS Shad’s motion for summary judgment on Count

III, a claim for vicarious liability for Toone’s negligence (Doc. 62), and DIRECTS the Clerk of

Court to enter judgment accordingly at the close of the case. Shad is terminated as a party to this

case.

IT IS SO ORDERED.
DATED: January 28, 2021

                                                     s/ J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     DISTRICT JUDGE




                                                 6
